MEMORANDUM AND ORDER SUR MOTION FOR MORE DEFINITE STATEMENT AS TO DEFENDANT CORNELIUS DORSEY
JOSEPH S. LORD, III, District Judge.
Defendant, Cornelius Dorsey, an alleged past or present officer and/or director of Penn Central Transportation Company and some of its subsidiaries, has moved for a more definite statement under F.R.Civ.P. 12(e). A motion for a more definite statement is addressed to the sound discretion of the court, and will not be granted unless the defendant cannot reasonably be expected to frame a responsive pleading. Gann v. Bernzomatie Corporation, 262 F.Supp. 301 (S.D.N.Y.1966). The complaint here is not of such a nature. True, it is lengthy, but no longer than would be expected in litigation of this nature. True also, Dorsey is not mentioned in a number of paragraphs. However, he need only respond with “not applicable” to those paragraphs. We think that the paragraphs of the complaint which do refer to Dorsey do so with sufficient clarity that he will be able to respond. See, for example, paragraphs 13, 89, 90, 48 through 53, 91, Count XIII and Count IV.
The motion will be denied.